Citation Nr: 1502799	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for headaches, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for headaches.

3.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides.

6.  Entitlement to an initial disability rating greater than 10 percent for posttraumatic stress disorder (PTSD) prior to April 10, 2008; greater than 30 percent prior to May 21, 2009; and greater than 50 percent since then.
7.  Entitlement to an initial disability rating greater than 30 percent for ischemic heart disease.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to July 1969.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.  

In correspondence received in March 2014, the Veteran, in pertinent part,  raised the issues of service connection for erectile dysfunction, a lung disorder, and angina.  The issues have been raised by the record, but have not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for headaches, hypertension and diabetes mellitus, as well as the issues of entitlement to increased disability ratings for PTSD and ischemic heart disease, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  By rating action dated in October 1996, the RO denied service connection for headaches; and in July and September 2000 determined that new and material evidence had not been received to reopen the previously denied claim of service connection for headaches.  The September 2000 decision also denied service connection for hypertension.  The Veteran did not appeal the September 2000 decision and new and material evidence was not received within the applicable appeal period.
 
2.  Evidence received since September 2000 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for headaches and hypertension, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision that determined new and material evidence had not been received to reopen the previously denied claims of service connection for headaches and denied service connection for hypertension is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence having been received; the claims of entitlement to 
service connection for headaches and hypertension are reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2014).


ORDER

New and material evidence having been received, the claim of service connection for headaches loss is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of service connection for hypertension is reopened, and to this extent only the appeal is granted.
REMAND

In a July 2014 rating decision the RO granted service connection for ischemic heart disease, assigning an initial 30 percent disability rating.  Later in July 2014, the Veteran expressed a timely notice of disagreement as to the initial disability rating that was assigned.  To date, however, no Statement of the Case has been furnished concerning the issue outlined above, and such should be remedied on remand.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Board also finds that a VA examination and opinion is needed to assist in making a determination on the issue of entitlement to service connection for headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  

Additionally, as service connection has been established for both PTSD and ischemic heart disease, the Board finds that an opinions should be provided as to whether the asserted headache disorder and/or hypertension are secondary to a service-connected disability.  In this regard, the Boards acknowledges a November 2010 VA examination report addressing the relationship between PTSD and hypertension is of record.  However, that opinion is of limited probative value as it appears to be contradictory in nature (suggesting that stress does not cause long-term high blood pressure, but then suggesting that behaviors linked to stress may cause high blood pressure).  As such, an additional medical opinion must be obtained.  

With regard to the issue of service connection for diabetes mellitus, the Veteran asserts that he has diabetes mellitus as a result of his period of active service in the Republic of Vietnam.  He has verified service in the Republic of Vietnam, therefore, it is presumed that he was exposed to certain herbicides therein. See 38 C.F.R. § 3.307(a); 38 C.F.R. § 3.309(e).  Diabetes mellitus is a disease that is presumed to have developed as a result of such exposure is it shall have become manifest to a degree of 10 percent or more at any time after service.

VA outpatient treatment records dated through April 2014 do not show that the Veteran had a diagnosis of diabetes mellitus.  However, treatment records do show that the Veteran had intermittent impaired fasting glucose.  There is no further assessment regarding the diabetes mellitus.  In light of the possibility that the Veteran has developed diabetes mellitus during the pendency of this appeal, the Board finds that an examination must be scheduled to determine whether he has currently manifested diabetes mellitus to a compensable degree.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since April 2014.

2.  Issue a Statement of the Case addressing the issue of entitlement to an initial disability rating greater than 30 percent for service-connected ischemic heart disease.

3.  Arrange for the Veteran to undergo an appropriate VA examination with a physician so as to ascertain the precise nature and etiology of his asserted headaches.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner shall address the following: 

(a) Whether it is at least as likely as not that the Veteran 
has a current headache disorder; and, if so; 

(b) Whether it is at least as likely as not that any such diagnosed headaches are related to active service, to include the tension headaches identified at separation from service in April 1969; 

(c) Whether it is at least as likely as not that any diagnosed headache disorder either (i) was caused by or (ii) is aggravated (permanently worsened) by as service-connected disability, to specifically include PTSD and ischemic heart disease.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  Arrange for the Veteran to undergo an appropriate VA examination with a physician so as to ascertain the precise nature and etiology of his asserted hypertension.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner shall address the following opinion requests: 

(a) Whether it is at least as likely as not that the Veteran has a diagnosis of hypertension; and, if so; 

(b) Whether it is at least as likely as not that any such diagnosed hypertension is related to active service; 

(c) Whether it is at least as likely as not that any diagnosed hypertension either (i) was caused by or (ii) is aggravated (permanently worsened) by as service-connected disability, to specifically include PTSD and ischemic heart disease.  

The examiner is advised that the Veteran is competent to 
report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  Schedule the Veteran for an appropriate VA diabetes mellitus examination so as to determine whether he has manifested a diagnosis of diabetes mellitus.  All indicated tests and studies must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

Following completion of appropriate diagnostic studies, the examiner is directed to opine as to whether the Veteran currently has a diagnosis of diabetes mellitus, and if so, whether it is at least as likely the diabetes mellitus was at the very least manageable by restricted diet only at any time during the course of this appeal. 

6.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, he and his representative shall be provided with a Supplemental Statement of the Case and afford an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


